KEVIN G. CLARKSON
ATTORNEY GENERAL

Mark Cucci (Alaska Bar No. 0311047)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: mark.cucci@alaska.gov

Attorney for Defendant Justin S. Hilario

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

JOEL MUMEY,                                 )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )
                                            )   Case No.: 3:20-cv-00172-TMB
STATE OF ALASKA, DEPT OF LAW                )
and JUSTIN S. HILARIO,                      )
                                            )   ANSWER OF TROOPER JUSTIN S.
              Defendants.                   )   HILARIO

      Answering Defendant, Alaska State Trooper Justin Hilario, by and through the

Office of the Attorney General, answers the complaint in this action as follows:

                                       PARTIES

      1.      Upon information and belief, admitted.

      2.      The allegations contained in this paragraph state legal conclusions to which

no response is required.

      3.      Admitted.




           Case 3:20-cv-00172-TMB Document 4 Filed 07/23/20 Page 1 of 5
       4.      The allegations contained in this paragraph state legal conclusions to which

no response is required.

                             JURISDICTION AND VENUE

       5.      This Court has jurisdiction pursuant to 28 U.S.C § 1331 and 38 U.S.C.

§ 1441.

       6.      Admitted.

                              GENERAL ALLEGATIONS

       7.      Denied.

       8.      The allegations contained in this paragraph state legal conclusions to which

no response is required. To the extent that a response is required, the allegations are

denied.

       9.      Admitted.

       10.     The allegations contained in this paragraph state legal conclusions to which

no response is required.

       11.     The allegations contained in this paragraph state legal conclusions to which

no response is required.

       12.     The allegations contained in this paragraph state legal conclusions to which

no response is required.

       13.     The allegations contained in this paragraph state legal conclusions to which

no response is required.

       14.     Denied.


Mumey v. SOA, et al.                                        Case No.: 3:20-cv-00172-TMB
Answer of Trooper Justin Hilario                                               Page 2 of 5

            Case 3:20-cv-00172-TMB Document 4 Filed 07/23/20 Page 2 of 5
      15.    The allegations contained in this paragraph state legal conclusions to which

no response is required.

      16.    The allegations contained in this paragraph state legal conclusions to which

no response is required.

      17.    The allegations contained in this paragraph state legal conclusions to which

no response is required.

      18.    Denied.

      19.    Denied.

      20.    Denied as to answering defendant.

      21.    Denied as to answering defendant.

      22.    Denied as to answering defendant.

      23.    Denied.

      24.    Denied as to answering defendant.

      25.    Denied as to answering defendant.

      26.    Denied.

      27.    Denied.

      28.    Denied.

      29.    Denied.

      30.    Denied as to answering defendant.

      31.    Denied.

      32.    Denied as to answering defendant.


Mumey v. SOA, et al.                                     Case No.: 3:20-cv-00172-TMB
Answer of Trooper Justin Hilario                                            Page 3 of 5

         Case 3:20-cv-00172-TMB Document 4 Filed 07/23/20 Page 3 of 5
                       AFFIRMATIVE AND OTHER DEFENSES

       1.      Some or all of the plaintiff’s claims are barred by AS 09.50.250,

AS 09.50.253, AS 18.60.125, discretionary function immunity, qualified immunity,

absolute immunity, and/or any other applicable doctrines of immunity.

       2.      Plaintiff has failed to state a claim for which relief can be granted.

       3.      Plaintiff may have failed to mitigate the alleged damages.

       4.      Plaintiff’s alleged injuries were preexisting and/or were not proximately

caused by the alleged actions of omissions of AST Hilario and/or were not caused to the

extent claimed by plaintiff.

       5.      Plaintiff’s damages must be limited and/or apportioned pursuant to

AS 09.17.010, AS 09.17.020, AS 09.17.060, AS 09.17.070, AS 09.17.080, and

AS 09.50.280.

       6.      AST Hilario reserves the right to assert additional defenses and affirmative

defenses as this matter proceeds.

                                  PRAYER FOR RELIEF

       WHEREFORE, AST Hilario seeks the following relief:

       1.      For judgement in favor of answering defendant;

       2.      That plaintiff’s complaint be dismissed in its entirety with prejudice;

       3.      That the plaintiff’s prayer for relief be denied;

       4.      Apportionment of fault and damaged to plaintiff and others for whom

answering defendant is not liable or responsible;


Mumey v. SOA, et al.                                          Case No.: 3:20-cv-00172-TMB
Answer of Trooper Justin Hilario                                                 Page 4 of 5

            Case 3:20-cv-00172-TMB Document 4 Filed 07/23/20 Page 4 of 5
      5.      That defendant be awarded costs and attorney’s fees in the action; and

      6.      Other and further relief as may be deemed just and equitable under the

circumstances.

      DATED: July 23, 2020.

                                         KEVIN G. CLARKSON
                                         ATTORNEY GENERAL


                                         By:    /s/Mark Cucci
                                                Mark Cucci
                                                Assistant Attorney General
                                                Alaska Bar No. 0311047
                                                Department of Law
                                                1031 West Fourth Avenue, Ste. 200
                                                Anchorage, AK 99501
                                                Phone: (907) 269-5190
                                                Facsimile: (907) 258-0760
                                                Email: mark.cucci@alaska.gov
                                                Attorney for Defendant Justin S. Hilario


Certificate of Service
I certify that on July 23, 2020 the foregoing Answer of Trooper Justin Hilario was
served electronically on:

Jeffrey J. Barber
Barber and Associates, LLC
540 East Fifth Avenue
Anchorage, AK 99501
jeffb@alaskainjury.com

/s/Mark Cucci
Mark Cucci, Assistant Attorney General




Mumey v. SOA, et al.                                      Case No.: 3:20-cv-00172-TMB
Answer of Trooper Justin Hilario                                             Page 5 of 5

           Case 3:20-cv-00172-TMB Document 4 Filed 07/23/20 Page 5 of 5
